Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent Application Number 2015/0063300 by Wenger taught a system that installed a virtual base station on a physical base station depending on the number of mobile devices approaching the base station as show in Figure 4 and described in paragraph 42 however Wenger did not teach or suggest using NRP metrics as defined by the applicant in the manner claimed in order to decide provision an agent.  U.S. Patent Application Publication Number 2015/0215767 by Siomina et al.  teaches a Device to Device communication network that groups commonly located devices running a same application (paragraph 3) and manages resources at other nodes in order to support the application; however in Siomina the movement of the devices is considered on an individual basis per device and not based on a movement pattern that pertains to all of the group.  U.S. Patent Application Publication Number 2017/0359412 to Haebler et al. teaches a manner of forming device groups based on predicted path of the devices (Figure 6B) however Haebler did not teach or suggest the relationship between an application used by the devices and agents at external nodes.  The Examiner did not find any motivation to combine any of the prior art in the manner claimed by the applicant.
The Examiner found the current case to be patentably distinct from the parent case, Patent Number 11,108,617 because though the inventions use similar techniques they are applied in distinct contexts that are not obvious variants of each other.  The ‘617 patent determines the NRP in response to identifying a second MEC node, whereas the current case does not involve a second node an is concerned with provisioning an agent to a first node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442